 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   OSCAR ANDRADE
 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 08-CR-0079 GEB
10
                                    Plaintiff,            STIPULATION AND [PROPOSED] FINDINGS
11                                                        AND ORDER TO CONTINUE CASE FOR
                             v.                           ADMIT/DENY HEARING TO 9/13/19 AT 9:00
12                                                        A.M.
     OSCAR ANDRADE,
13                                  Defendant

14
                                                  STIPULATION
15

16          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
17
     James Conolly, and defendant, OSCAR ANDRADE, by and through his counsel, Dina L. Santos, agree
18

19 and stipulate to vacate the date set for admit/deny hearing, June 14, 2019, at 9:00 a.m., in the above-

20
     captioned matter, and to continue the admit/deny hearing to September 13, 2018 at 9:00 a.m.
21

22          The reason for this request is that resolution of this matter depends largely on the outcome of the

23 charges filed against Mr. Andrade in the matter of U.S. v. Nunez, et al., 2:17-cr-149 TLN. That case has

24
     been indicted but discovery in that case is ongoing and the disposition of that case will take a significant
25

26 amount of time.

27
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
28
                                                          1

30
 1        IT IS SO STIPULATED.

 2 Dated: June 13, 2019                       McGregor Scott
                                              United States Attorney
 3

 4                                            /s/ James Conolly
                                              JAMES CONOLLY
 5                                            Assistant United States Attorney

 6

 7 Dated: June 13, 2019                   /s/ Dina L. Santos
                                          DINA L. SANTOS, ESQ.
 8
                                          Attorney for Oscar Andrade
 9
          ///
10
          //
11

12
          /
13
                                        ORDER
14

15
          IT IS SO FOUND AND ORDERED.
16
          Dated: June 13, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                          2

30
